Citation Nr: 1030884	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  06-39 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an increased evaluation for a left (minor) 
shoulder disability, currently rated 20 percent disabling.

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Young


INTRODUCTION

The Veteran had active military duty from December 1973 to 
December 1976.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  This claim was previously remanded in 
August 2008 and July 2009 for additional development.  The Board 
finds that the Appeals Management Center (AMC) substantially 
complied with the July 2009 remand orders and no further action 
is necessary in this regard.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. West, 11 
Vet. App. 268 (1998), where the Board's remand instructions were 
substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 
1377 (2002).  

The United Stated Court of Appeals for Veterans Claims (Court) 
has also recently held that a request for a total disability 
rating based on individual unemployability (TDIU), whether 
expressly raised by the Veteran or reasonably raised by the 
record, is not a separate "claim" for benefits, but rather, can 
be part of a claim for increased compensation.  Rice v. Shinseki, 
22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant 
or the evidence of record reasonably raises the question of 
whether the Veteran is unemployable due to a disability for which 
an increased rating is sought, then part and parcel with the 
increased rating claim is the issue of whether a TDIU is 
warranted as a result of that disability.  Id.  In this case, the 
Veteran and the evidence of record reasonably raises the question 
of entitlement to a TDIU, as the Veteran has been unemployed for 
about five years and claims his inability to work is due to his 
service-connected disability.  Thus, the issue of entitlement to 
a TDIU is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the AMC.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDING OF FACT

The Veteran's service-connected left shoulder disability, is 
productive of limitation of motion of the left (minor) arm to 25 
degrees from the side.  


CONCLUSION OF LAW

The criteria for an increased evaluation of 30 percent for left 
shoulder disability have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Codes 5010, 5051, 
5201 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A, (West 2002); 38 C.F.R. § 3.159 (2009).

A letter from the RO dated in January 2006 provided the Veteran 
with an explanation of the type of evidence necessary to 
substantiate his claim for an increased rating, as well as an 
explanation of what evidence was to be provided by him and what 
evidence VA would attempt to obtain on his behalf.  The initial 
notice letter was provided before the adjudication of his claim 
in March 2006.  The letter was updated in October 2008 and 
included additional notice regarding potential ratings and 
effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Any defects as to the timeliness of the statutory and 
regulatory notice are rendered moot because the Veteran's claim 
on appeal has been fully developed and re-adjudicated by an 
agency of original jurisdiction after notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, VA 
has no outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Therefore, the Board may 
decide the appeal without a remand for further notification.

The Board also finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  The Veteran's service 
medical records have been obtained.  His available post-service 
treatment records have also been obtained, including those 
requested from VAMC in Orlando pursuant to the August 2008 Board 
remand.  The Veteran was afforded the opportunity for a Board 
hearing but opted not to have one.  The Veteran has been afforded 
a recent VA examination and a medical opinion has been obtained.  
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of his claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Evaluation - Left Shoulder Disability

The Veteran contends that his service-connected left (minor) 
shoulder disability has become worse, with increased pain, and 
warrants a higher rating.  

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 
(2009).  The Board has considered all the evidence of record.  
Specifically, we have gone back at least a year before the date 
the claim was received.  See 38 C.F.R. §§ 3.157, 3.400(o) (2009).  
However, the most probative evidence of the degree of impairment 
consists of records generated in proximity to and since the claim 
on appeal.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  The 
Court has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  Where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms meeting 
the criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.  
Once the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is against 
the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  Id.

When the RO granted service connection by rating decision in 
October 2005 the Veteran's left shoulder disability was 
characterized as degenerative changes of the left shoulder with 
partial tear of the supraspinatus and infraspinatus tendons 
associated with post operative residuals of resection of 
costochondral cartilage of the 7th and 10th ribs and assigned a 
30 percent disability rating from January 6, 2005 under 38 C.F.R. 
§ 4.71a, Diagnostic Codes (DC) 5010-5201.  A 100 percent was 
assigned from June 3, 2005 because the Veteran underwent a left 
shoulder arthroscopy and subacromial decompression for which he 
was awarded two months of convalescence.  Thereafter, 20 percent 
was assigned from September 1, 2005 under DCs 5010-5201.  In 
September 2008 the Veteran underwent a left total shoulder 
arthroplasty.  A 100 percent disability rating was assigned from 
September 23, 2008 to October 31, 2009 and 20 percent from 
November 1, 2009 under 38 C.F.R. § 4.71a, DC 5051.  

DC 5010 refers to arthritis due to trauma, substantiated by x-ray 
findings and rated as degenerative arthritis, DC 5051 refers to 
prosthetic replacement of the shoulder joint, and DC 5201 refers 
to limitation of arm motion.

Under 38 C.F.R. § 4.71a, DC 5010 traumatic arthritis, 
substantiated by X-rays findings, is rated as degenerative 
arthritis.  Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the specific 
joint or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under diagnostic 
code 5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory evidence 
of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  As 
the Veteran is in receipt of a 20 percent disability rating, 
previously rated under DC 5010, this code cannot serve as a basis 
for an increased rating for his left shoulder disability.  

Under Diagnostic Code 5051, a 100 percent rating is assigned for 
one year following implantation of a prosthesis in the shoulder, 
for either the major or the minor upper extremity.  When there 
are chronic residuals consisting of severe, painful motion or 
weakness in the affected extremity, a 50 percent disability 
rating is assigned for the minor arm.  This is the maximum 
schedular rating assignable after the one-year period following 
surgery.  A 20 percent evaluation is the minimum assigned rating.  
The evidence shows the Veteran received a 100 percent disability 
evaluation for more than one year following a left total shoulder 
arthroplasty.  As he is currently rated as 20 percent, this 
diagnostic code also cannot serve as a basis for an increased 
rating for his left shoulder disability.

Under 38 C.F.R. § 4.71a, DC 5201, for limitation of motion of the 
arm.  A 20 percent rating is assigned for limitation of motion at 
shoulder level on the major or minor side.  A 30 percent rating 
is assigned for limitation of motion to midway between side and 
shoulder level on the major side; and a 20 percent rating is 
assigned for limitation of motion to midway between side and 
shoulder level on the minor side.  A 40 percent rating is 
assigned for limitation of motion of the arm to 25 degrees from 
side on the major side; and a 30 percent rating is assigned for 
limitation of motion of the arm to 25 degrees from side on the 
minor side.  The Veteran reported on an October 2009 VA 
examination that he is right-hand dominant, therefore his left 
shoulder is considered the minor side.

Normal range of motion in the shoulder is from 0 to 180 degrees 
of forward elevation (flexion) and 0 to 180 degrees of shoulder 
abduction.  38 C.F.R. § 4.71a, Plate I.

On VA compensation examination in October 2009 the Veteran's left 
shoulder was evaluated.  The examiner noted that the Veteran has 
a complicated history of his left shoulder condition.  He is 
service-connected for left shoulder arthritis as a result of 
injury in Vietnam.  He underwent arthroscopic surgery in the 
1990's and continued to develop glenohumeral arthritis.  He 
underwent shoulder arthroplasty in September 2008 and his post 
operative course was complicated with inability to obtain 
rehabilitation.  He now has debilitating pain and significant 
loss of motion.  During the examination, the Veteran reported 
that he was unemployed, but previously worked as a limousine 
driver and is unable to continue in that vocation due to the 
inability to lift luggage and bags, and because he has difficulty 
driving.  On physical examination there was no evidence of 
abnormal weight bearing, loss of a bone, recurrent shoulder 
dislocations, inflammatory arthritis, or joint ankylosis.  There 
were findings of left shoulder deformity, tenderness, pain at 
rest, weakness, abnormal motion, and guarding of movement.  On 
range of motion testing, there was objective evidence of pain 
with active motion on the left side.  Left flexion was from zero 
to 30 degrees, left abduction was from zero to 25 degrees, left 
internal rotation was from zero to 30 degrees and left external 
rotation was from zero to 45 degrees.  There was no objective 
evidence of pain following repetitive motion.

Based on the foregoing, the Veteran has the required restriction 
of arm limitation of motion to 25 degrees, for the minor arm, to 
warrant an increase to 30 percent for his service-connected left 
shoulder disability under DC 5201.  Accordingly, an increased 
disability evaluation to 30 percent for the service-connected 
left shoulder disability is granted.  As 30 percent is the 
maximum evaluation allowed under DC 5201 for minor arm limitation 
of motion, it is not necessary to consider whether 38 C.F.R. § 
4.40, 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206- 08 (1995) 
are applicable.  If a claimant is already receiving the maximum 
disability rating available based on symptomatology that includes 
limitation of motion, it is not necessary to consider whether 38 
C.F.R. § 4.40 and 4.45 are applicable.  See Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).  In addition, while the severity of the 
Veteran's symptoms changed during the course of the rating 
period, staged ratings have been applied where appropriate and 
further staged ratings are not warranted.  Hart, 21 Vet. App. 
505.

The Board has also considered whether any other applicable 
diagnostic codes would afford the Veteran an even higher rating 
and find there are none.  There is no evidence of record to 
support a higher rating under DC 5200 (ankylosis of 
scapulohumeral articulation), or DC 5202 (other impairment of the 
humerus).  

The Board has further considered whether an extraschedular 
evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) (2009) 
is warranted in this case.  The Board finds that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application of 
the regular rating schedule standards."  Id.  While the Veteran 
may disagree, the preponderance of medical evidence shows that 
the left shoulder disability manifestations are adequately 
compensated by the rating schedule.  The evidence does not 
present such an exceptional disability picture that the available 
schedular evaluations for the service-connected disability are 
inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In 
this regard, the Board finds that there is no evidence that the 
service-connected left shoulder disability has required or 
necessitated frequent periods of hospitalization.  The Board 
further finds that the service-connected left shoulder disability 
has not resulted in marked interference with employment beyond 
that contemplated by the rating schedule.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

Entitlement to an evaluation of 30 percent, but no higher, for 
left shoulder disability is granted subject to the law and 
regulations governing the payment of monetary benefits.


REMAND

The Board is remanding the TDIU issue for referral of an extra-
schedular evaluation by the Director of Compensation and Pension 
Service, pursuant to 38 C.F.R. § 4.16(b) because the Veteran 
fails to meet the applicable percentage standards enunciated in 
38 C.F.R. § 4.16(a).  His service-connected disabilities are a 
left shoulder disability, rated as 30 percent disabling, as of 
this decision, post operative residuals of resection of 
costochondral cartilage of the 7th to 10th ribs,  rated as 
10 percent disabling and residuals of a left thumb fracture and 
bilateral mixed hearing loss both rated as zero percent 
disabling.  The Veteran's combined service-connected disability 
rating is 40 percent.  Thus, he does not satisfy the threshold 
minimum percentage rating requirements of 38 C.F.R. § 4.16(a) for 
a TDIU.

When a Veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to 
the Director, Compensation and Pension Service for extra-
schedular consideration all cases where the Veteran is unable to 
secure or follow a substantially gainful occupation by reason of 
service- connected disability.  38 C.F.R. § 4.16(b).  See also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  The Veteran's service-
connected disabilities, employment history, educational and 
vocational attainment, and all other factors having a bearing on 
the issue must be addressed.  38 C.F.R. § 4.16(b).  

In the present case, the Veteran has not worked since around 
2005.  He last worked as a limousine driver.  See VA compensation 
examination, October 23, 2009.  He states that he is unable to 
continue working as a limousine driver due to an inability to 
lift luggage/bags, and because of difficulty driving.  VA 
examiner in October 2009 diagnosed the Veteran with status post 
left total shoulder arthroplasty with loss of motion.  The 
examiner opined that the Veteran has a severe left shoulder 
condition.  His pain and loss of motion precludes him from any 
vocation for which he would need to lift/carry with the left 
upper extremity.  He further commented that the Veteran's left 
shoulder condition does affect his employability to a large 
degree.  

The Board finds this evidence probative of the issue of 
unemployability and therefore a referral of the TDIU claim for 
extra-schedular consideration is appropriate under 38 C.F.R. § 
4.16(b).  Thus, the Board is referring the issue of a TDIU to the 
Director of Compensation and Pension Service for consideration of 
an extra-schedular evaluation under 38 C.F.R. § 4.16(b).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Provide the Veteran with proper VCAA 
notice with respect to the claim for TDIU 
on an extra-schedular basis.  See 
Quartuccio, 16 Vet. App. 183; Dingess, 
19 Vet. App. 473.  

2.  Submit the claim for TDIU to the 
Director of Compensation and Pension 
Service for an extra-schedular 
consideration under 38 C.F.R. § 4.16(b).  
An extra-schedular referral under 38 C.F.R. 
§ 4.16(b) requires a determination that the 
Veteran is rendered unable to secure or 
follow a substantially gainful occupation 
by reason of his service-connected 
disabilities.  See VAOPGCPREC 6-96.  The 
extra-schedular determination must address 
all of the Veteran's service-connected 
disabilities; his employment history, 
educational and vocational attainment and 
all other factors having a bearing on his 
employability (or lack thereof).  

3.  Then adjudicate the claim for a TDIU on 
an extra-schedular basis.  If the claim is 
not granted to the Veteran's satisfaction, 
send him and his representative a 
supplemental statement of the case and give 
them an opportunity to respond to it before 
returning the case to the Board for further 
appellate consideration.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



______________________________________________
CLIFFORD R. OLSON
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


